Plaintiffs failed to establish the manner in which the accident occurred or that it was due to negligence on the part of the defendants, and the verdict was consequently against the weight of the credible evidence. As the record indicates, however, that plaintiffs may be able to clarify their testimony and supply the deficienees in their proof, a new trial is granted. We find no error in the trial court’s rulings upon the question of ultimate liability as between the defendants. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.